Electronically Filed
                                                       Supreme Court
                                                       SCPW-10-0000127
                                                       17-NOV-2010
                                                       03:15 PM



                       NO. SCPW-10-0000127

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 RAYMOND GONSALVES, Petitioner,

                                vs.

          CLAYTON FRANK, DIRECTOR OF THE DEPARTMENT OF
          PUBLIC SAFETY, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

                              ORDER
  (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
      Circuit Judge Trader, assigned by reason of vacancy)

          Upon consideration of petitioner Raymond Gonsalves'

petition for a writ of mandamus and the papers in support, it

appears that petitioner fails to demonstrate a clear and

indisputable right to relief.   Therefore, petitioner is not

entitled to extraordinary relief.     See HRS § 602-5(3) (2009)

("The supreme court shall have jurisdiction and power . . . [t]o

exercise original jurisdiction in all questions . . . arising

under writs of mandamus directed to public officers to compel

them to fulfill the duties of their offices[.]”); Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief
and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action.).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.   The request to submit additional exhibits is

also denied.

          DATED:   Honolulu, Hawai#i, November 17, 2010.


                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Rom A. Trader




                                 2